Citation Nr: 0805831	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In August 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.

In his May 2004 substantive appeal, the veteran inferred that 
he wanted to reopen his claim for service connection for a 
back condition.  This matter had been previously adjudicated 
and denied in a final September 1976 Board decision.  This 
issue is again referred to the RO for the appropriate action.

The appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In August 2006, the Board remanded the claim to the RO for 
the sole purpose of providing the veteran with Kent and 
Dingess compliant notice.  The remand directive indicated 
that the veteran was entitled to notice of what specific 
evidence was required to substantiate the element or elements 
needed for service connection that were found insufficient in 
a Board denial in September 1976, specifically "medical 
evidence relating any current psychiatric disorder to service 
or his service-connected history of orchitis."

Due to an address change, the record is unclear whether the 
veteran received a September 2006 notice letter that 
satisfied the Dingess requirements.  In any event, he did 
receive a more truncated notice letter sent in December 2006, 
but that letter did not satisfy the Dingess requirements.  

In is important to understand that both of these letters fail 
to satisfy the Board's remand directives and the holding in 
Kent, as the RO failed to notify the veteran of the evidence 
required to reopen and substantiate his claim on a secondary 
basis.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As the Board cannot 
conclude that the notice error is harmless, the Board must 
remand the case again to ensure the veteran receive Kent and 
Dingess compliant notice. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the acquired psychiatric disorder 
claim, (i.e., describes what new and material 
evidence is under the new standard in effect 
after August 29, 2001 per the language of 38 
C.F.R. § 3.156(a) (2007)); and (2) identifies 
what specific evidence is required to 
substantiate the element or elements needed 
for service connection that were found 
insufficient in the prior Board denial on the 
merits (i.e., medical evidence relating any 
current psychiatric disorder to service or 
his service-connected history of orchitis).  
This notice is outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
corrective VCAA notice should also ask the 
veteran to provide any evidence in his 
possession that pertains to the claim, and it 
should comply with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After the receipt of any additional 
evidence, the RO should readjudicate the 
claim to reopen issue on appeal, considering 
any new evidence secured since the November 
2007 supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with an SSOC 
and afford the applicable opportunity to 
respond.  This SSOC must discuss whether new 
and material evidence has been submitted to 
reopen the claim.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

